Citation Nr: 0505620	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the right hand and wrist, including as secondary to 
the service-connected psychiatric disorder.  

2.  Entitlement to special monthly compensation (SMC) on 
account of the loss of use (LOU) of the right hand.  

3.  Entitlement to an earlier effective date for the award of 
disability compensation benefits based upon allegations of 
clear and unmistakable error (CUE) in a December 1989 rating 
action for failing to adjudicate the appellant's pension 
claim as a claim for compensation benefits as well.  

4.  Entitlement to an effective date earlier than 
February 10, 1997, for the award of pension benefits based 
upon allegations of CUE in unspecified VA rating actions.  

5.  Whether a February 1997 VA rating action denying special 
monthly pension benefits was based on CUE.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2003, the appellant withdrew 
his request for a personal hearing at the RO in connection 
with some of the issues on appeal.  

Service connection is currently in effect for a 
schizoaffective disorder, rated permanently and totally 
(100%) disabling from February 10, 1997.  Entitlement to 
pension benefits (a lesser benefit) has also been recognized 
from the same date.  The appellant was also rated as 
incompetent to manage his financial affairs from October 1998 
to July 2003.  

In June 2002, the appellant initiated a timely appeal from 
the RO's May 2002 rating determination denying his claim 
seeking SMC benefits based upon his alleged need for the 
regular aid and attendance of another individual or upon his 
alleged housebound status (A&A/HB).  A statement of the case 
on this SMC issue, together with two other CUE issues, was 
issued in April 2003.  The appellant had until June 14, 2003, 
to perfect his appeal by filing a timely substantive appeal 
on the SMC-A&A/HB issue.  The substantive appeal on VA Form 9 
received in April 2003 clearly specified that only the other 
two issues listed in the April 2003 statement of the case 
were being appealed, and no other written communication which 
would qualify as a substantive appeal on the SMC-A&A/HB issue 
was received from the appellant or his representative on or 
before June 14, 2003.  The appellant's local representative, 
in its January 2004 Statement of Accredited Representative, 
did not include the SMC-A&A/HB issue among the issues on 
appeal to the Board.  The Appellant's Brief filed in January 
2005 identifies the SMC-A&A/HB issue as a matter in appellate 
status, but it is clear that this was an inadvertent error on 
the part of the representative.  An appeal to the Board on 
the SMC-A&A/HB issue was never perfected by the filing of a 
timely substantive appeal, and that issue is not currently 
before the Board.  


FINDINGS OF FACT

1.  No injury of the veteran's right wrist or hand was 
present in service.  

3.  The appellant injured his right hand and wrist after 
service when he punched his right arm through a plate glass 
window in December 1974.  

4.  The appellant's postservice right hand and wrist injury 
did not occur as a result of the service-connected 
psychiatric disability.  

5.  Service connection is not in effect for any disability of 
the veteran's right hand.  

6.  The appellant's initial claim for pension benefits, filed 
in July 1989, was denied by unappealed rating action dated in 
December 1989.  

7.  The appellant had not previously filed a claim for 
disability compensation benefits, and there was no evidence 
in, or submitted with, the July 1989 application which VA 
could construe as a claim for service-connected disability 
compensation.  

8.  The appellant's pleadings to date are not sufficient to 
raise the issue of CUE in unspecified final VA rating actions 
concerning the effective date of the award of improved 
pension benefits.  

9.  The appellant's pleadings to date are not sufficient to 
raise the issue of CUE in a February 1997 or other final 
rating action denying special monthly pension (SMP) benefits.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of an 
injury of the right hand and wrist is not established.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004).  

2.  The requirements for SMC based on LOU of the right hand 
are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.350 (2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

3.  There is no CUE in the December 1989 final rating action 
for failing to adjudicate a claim for disability compensation 
benefits.  38 C.F.R. §§ 3.104, 3.105 (2004).  

4.  There is no valid claim of entitlement to an effective 
date earlier than February 10, 1997, for the award of pension 
benefits based upon CUE in unspecified final VA rating 
actions.  38 C.F.R. § 3.105(a)(2004); Simmons v. Principi, 
17 vet. App. 104, 114-15 (2003).  

5.  There is no valid claim of entitlement SMP based upon CUE 
in a February 1997 final rating action.  38 C.F.R. § 3.105(a) 
(2004); Simmons v. Principi, 17 vet. App. 104, 114-15 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the service connection issue in the present 
appeal.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
commented that CUE motions are not conventional appeals and 
are fundamentally different from any other kind of action in 
the VA adjudication process in that the alleged error must be 
based upon the evidentiary record as it existed at the time 
of the challenged decision.  Accordingly, the Court has held 
that the duty to notify and the duty to assist provisions of 
the VCAA are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).  The VCAA also has 
no effect upon an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter, such as the LOU issue in the present appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current service connection claim, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
June 19, 2002.  In this letter, the RO specifically informed 
the appellant of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform 
the RO of any additional evidence or information which he 
thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has submitted evidence in the form of 
VA medical records concerning the exact time, place, and 
circumstances surrounding the incurrence of the claimed right 
hand and wrist disability.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim for service connection, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the claim was received in June 2002, and 
the relevant issue was initially adjudicated by the RO in 
July 2002, long after the enactment of the VCAA in November 
2000.  Extensive notification and evidentiary development 
were accomplished in accordance with the VCAA, and the claim 
was last adjudicated by the RO in August 2004, after the VCAA 
letter was issued in June 2002.  The appellant has waived his 
right to have the RO initially consider all relevant evidence 
received since August 2004.  There is no indication in the 
record or reason to believe that the RO's ultimate decision 
would have been different had the claim not been previously 
adjudicated.  In the Board's opinion, any procedural errors 
on the RO's part were harmless.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of some of the 
veteran's claims.  

II.  Analysis

A.  Service Connection for Residuals of an Injury of the 
Right Hand and Wrist:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

The appellant maintains that he has lost the use of his right 
hand as the result of a self-inflicted wound incurred during 
a suicide attempt caused by the service-connected psychiatric 
disability, and that service connection is warranted on this 
basis.  The service medical records do not reflect any 
indication of an injury or disability involving the right 
hand and wrist, nor has the appellant contended otherwise.  
In support of his contentions, he has submitted several 
statements signed by a VA Registered Nurse who has assisted 
in the treatment of his service-connected psychiatric 
disability.  However, this individual does not claim to have 
had any personal knowledge of the alleged suicide attempt by 
the appellant, which she states occurred in 1979; instead, 
she is merely repeating what the appellant told her of his 
medical history before she met him.  

In December 1974, the RO received notice that the appellant 
had been admitted to a VA hospital for the repair of the 
radial nerve of the right wrist.  Subsequent admissions in 
July 1978 and January 1980 pertained to the treatment of his 
well-documented alcohol abuse with no mention of a suicide 
attempt.  

In support of the present claim, the appellant submitted 
copies of a VA Hospital Summary dated in December 1974.  
These medical records report that the appellant sustained an 
injury of his right wrist at that time "when he shoved his 
right upper extremity through a plate-glass window."  As a 
result of this incident, the appellant sustained a traumatic 
neuroma of the right ulnar nerve which was surgically excised 
in December 1974.  This injury appears to be the source of 
his current right hand problems.  See the report of the VA 
neurological examination of the appellant, dated in October 
1989.  The relevant contemporary VA medical records dating 
from December 1974 do not mention a suicide attempt by the 
appellant, nor do they reflect any psychiatric treatments at 
this time.  In essence, the evidence supportive of the claim 
consists of the veteran's self-serving statements and the 
aforementioned nurse's statements which simply reiterate the 
history provided by the veteran.  In the Board's opinion, the 
medical evidence contemporaneous to the injury is of greater 
probative value.  Accordingly, the Board concludes that the 
preponderance of the evidence establishes that the injuries 
sustained in 1974 are unrelated to the veteran's service-
connected psychiatric disorder.  

B.  SMC for LOU of the Right Hand:

SMC for LOU of a hand is only payable for a service-connected 
disability of the same hand.  38 U.S.C.A. § 1114(k).  The 
veteran's claim for SMC for LOU of the right hand was 
premised upon establishing entitlement to service connection 
for residuals of an injury of the right hand and wrist.  
Since the Board has determined that service connection is not 
warranted for disability of the veteran's right hand and 
wrist, the SMC claim must also fail.    

C.  CUE in the December 1989 Rating Action:  

The appellant's initial claim for VA benefits was a claim for 
improved pension benefits which was received in July 1989 and 
which was denied by unappealed final rating action dated in 
December 1989.  The appellant now contends that the July 1989 
claim also sought disability compensation benefits, and it 
was CUE for the December 1989 rating action to fail to 
adjudicate this claim as well as the pension claim.  In this 
claim, the appellant is seeking an earlier effective date for 
the award of compensation benefits, which was based upon a 
later claim received in February 1997.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue. Fugo, 6 Vet. App. 
at 43.  A claim of CUE must be specific as to when and how 
the error occurred; mere disagreement with how the facts were 
weighed and evaluated "can never rise to the stringent 
definition of CUE."  Fugo, 6 Vet. App. at 44.  Furthermore, 
CUE claims are limited to a review of the evidence of record 
at the time of the challenged rating action.  Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001).  

It is true that a claim for pension may be considered to be a 
claim for compensation as well.  38 C.F.R. § 3.151(a).  
However, the Court has interpreted this provision in the 
light of common sense and held that, where there was no 
previous claim for compensation benefits, and where there was 
no evidence in, or submitted with, the application which VA 
could construe as a claim for disability compensation 
benefits, VA was not obligated to consider the appellant's 
claim for pension as one seeking disability compensation 
benefits as well.  Stewart v. Brown, 10 Vet. App. 15 (1997).  

The July 1989 pension claim was set forth on VA Form 21-526, 
Veteran's Application for Compensation or Pension.  However, 
the basis for the claim was described in Box 24 of the 
application form as "Depression & Suicidal, 1974; Drugs & 
Alcoholic."  As previously noted, the appellant's active 
service ended in October 1970.  The RO later determined in 
the December 1989 rating action that the appellant's alcohol 
dependence and polysubstance abuse were disabilities due to 
the appellant's willful misconduct, and the appellant has not 
challenged this portion of the unappealed, final December 
1989 rating action.  

Furthermore, the appellant crossed out and wrote "None" 
over Boxes 26, 27, and 28 of the application form which asked 
for information regarding any treatment while in service for 
the claimed disabilities, or information regarding any 
civilian or military treatment before, during, or after 
service.  The instructions on the application form also 
informed the appellant as follows:  "NOTE:  Items 26, 27, 
and 28 need NOT be completed unless you are now claiming 
compensation for a disability incurred in service."  Medical 
evidence received in connection with this application 
reflected VA treatment for various disabilities during and 
after 1974, current VA examinations of the appellant in 1989, 
and private medical treatment records dating from 1978 to 
1987.  

In summary, the July 1989 claim for pension benefits, and the 
evidence received in connection with that claim, reflected 
nothing which VA could construe as a claim for disability 
compensation benefits.  The RO did not commit CUE in limiting 
its adjudication in December 1989 to a pension claim.  
Furthermore, it is entirely speculative on the appellant's 
part to contend that, if VA had recognized and adjudicated a 
compensation claim in 1989, the claim would have been 
granted.  Accordingly, this appeal will be denied.  

D.  Entitlement to an effective date earlier than 
February 10, 1997, for the award of pension benefits based 
upon CUE in unspecified VA rating actions:  

The appellant's initial pension claim was denied by 
unappealed, final rating action dated in December 1989.  The 
next claim for pension benefits was received on February 10, 
1997, and this claim was eventually reopened and granted in a 
September 1998 rating action based upon new and material 
evidence, effective from the date of the reopened claim in 
accordance with 38 C.F.R. § 3.400.  In support of his claim 
seeking an earlier effective date for pension benefits, the 
appellant has submitted new evidence which allegedly 
establishes that he was totally and permanently disabled for 
pension purposes prior to February 10, 1997.  However, this 
new evidence, which was not of record at the time of the 
September 1998 rating action, cannot be considered in 
determining the question of CUE.  In short, the appellant's 
pleadings to date fall far short of raising the issue of CUE 
regarding a prior denial of pension benefits.  In this 
situation, the proper remedy is to dismiss the appeal without 
prejudice to refiling at a later date.  Simmons v. Principi, 
17 Vet. App. 104 (2003).  

E.  CUE in a February 1989 rating action denying SMP:  

The current record does not reflect a February 1989 rating 
action.  Entitlement to SMP was not adjudicated in the 
earliest final rating action dated in December 1989.  SMP was 
denied in a later unappealed, final VA rating action dated in 
September 1998; but the appellant has not specified the 
errors of fact or law in that, or any other, final rating 
action which constitute the claimed CUE.  In short, the 
appellant's pleadings to date fall far short of raising the 
issue of CUE regarding a prior denial of SMP.  In this 
situation, the proper remedy is to dismiss the appeal without 
prejudice to refiling at a later date.  Simmons v. Principi, 
17 Vet. App. 104 (2003).  


ORDER

Service connection for residuals of an injury of the right 
hand and wrist is denied.  

SMC on account of LOU of the right hand is denied.  

The appeal seeking entitlement to an earlier effective date 
for the award of disability compensation benefits based upon 
CUE in a December 1989 rating action for failing to 
adjudicate the appellant's pension claim as a claim for 
compensation benefits is denied.  

The appeal seeking entitlement to an effective date earlier 
than February 10, 1997, for the award of improved pension 
benefits based upon CUE in unspecified final VA rating 
actions is dismissed without prejudice to refiling at a later 
date.  

The appeal seeking SMP based upon CUE in a February 1997 VA 
rating is dismissed without prejudice to refiling at a later 
date.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


